            Case 2:20-mj-00143-jmc Document 3 Filed 12/04/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                    2021 DEC -4 PM 3: 12
                                 DISTRICT OF VERMONT                                         CL[f.'.t\
                                                                                  ov       / ,L~
                                                                                  U l _ _ . . _ _ ~ _ . , __ _ _
IN THE MATTER OF THE SEARCH OF                                                         C::?iFY CLEHK
54 SPRUCE ST., APT. 6, BURLINGTON, VT
                                                   Case No.    2: 20,
                                                   Filed Under Seal
                                                                        mJ· /L/3--)

             MOTION TO SEAL SEARCH WARRANT AFTER EXECUTION

       On December 4, 2020, the Government applied for a warrant to search 54 Spruce Street,

Apartment 6, Burlington, Vermont.

       The Government moves this Court to seal this motion, the docket sheet, the Application

and Affidavit for the above Search Warrant, and the Search Warrant until further notice of the

Court, except insofar as needed to effectuate service of the search warrant. Unsealing would

seriously jeopardize the investigation. Specifically, this investigation involves access to a hidden

website involved in the distribution of child pornography. Many of the targets of the

investigation are computer savvy, and could be alerted to the investigation, including being

prompted to change their behaviors, if the warrant were unsealed. When sealing is no longer

necessary to ensure the investigation's integrity because targets have been arrested or the

investigation has been closed, the government will move to unseal the search warrant and related

documents and docket entries.
   Case 2:20-mj-00143-jmc Document 3 Filed 12/04/20 Page 2 of 2




Dated at Burlington, in the District of Vermont, December 4, 2020.

                                                     Respectfully submitted,

                                                     CHRISTINA E. NOLAN
                                                     United States Attorney


                                            B,L ~            a;? ~
                                             J ;-   Au'"a~NIA A.P. COWLES
                                                     Chief, Criminal Division
                                                     Assistant U.S. Attorney
                                                     P.O. Box 570
                                                     Burlington, VT 05402-0570
                                                     (802) 951-6725
                                                     eugenia.cowles@usdoj.gov
